DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 10/12/2021, Applicants amended claims 1 and 5-10 and cancelled claims 15-20 and added claims 21-26 in the response filed 01/05/2022.
Claim(s) 1-14 and 21-26 are pending examination.

Response to Arguments
Applicants’ amendments to claims 1, 8, 9 and 10 have overcome the previous 35 USC § 112 claim rejections, as set forth in page 3 of the 10/12/2021 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, at least one semiconductor die laterally encapsulated by an encapsulant; and a redistribution structure, disposed on the at least one semiconductor die and the encapsulant and electrically connected with the at least one semiconductor die, wherein the redistribution structure comprises: signal lines, wherein the signal lines include a pair of first signal lines located at a first level, spaced apart from each other and extending in parallel, and each first signal line of the pair of first signal lines has a break that splits each first signal line into separate first and second fragments, and the break is located between the first and second fragments; and a pair of repair lines, wherein the pair of repair lines is located above the pair of first signal lines and located right above the break, wherein the pair of repair lines is located at a second level next to and above the first level, spaced apart from each other and extending in parallel, a pair of opposite ending portions of each repair line of the pair of repair lines is connected with each first signal line of the pair of first signal lines through vias, and the pair of opposite ending portions of each repair line is respectively connected with the first and second fragments with each repair line covering the break in each first signal line.
Claims 2-9 are allowed, because they depend from the allowed claim 1.  
Independent claim 10 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 10, at least one semiconductor die laterally encapsulated by an encapsulant; and an interconnection structure, disposed on the at least one semiconductor die and the encapsulant and electrically connected with the at least one semiconductor die, wherein the interconnection structure comprises: a lower level including a plurality of signal lines and a plurality of first ground planes, wherein the plurality of signal lines includes a pair of first signal lines spaced apart from each other and extending in parallel, the plurality of first ground planes is located alongside the pair of first signal lines, and each first signal line of the pair of first signal lines has a break that splits each first signal line into separate first and second fragments, and the break is located between the first and second fragments; and an upper level including a pair of repair lines and a plurality of second ground planes, wherein the pair of repair lines is located above the pair of first signal lines and located right above the break, and the plurality of second ground    m planes is located alongside the pair of repair lines and above the plurality of first ground planes, wherein the pair of repair lines is spaced apart from each other and extends in parallel, each repair line of the pair of repair lines is connected with the first and second fragments through vias with each repair line covering the break in each first signal line.
Claims 11-14 are allowed, because they depend from the allowed claim 10.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a first semiconductor die and a second semiconductor die laterally encapsulated by an encapsulant; and an interconnection structure, disposed on the first and second semiconductor dies and the encapsulant and electrically connected with the first and second semiconductor dies, wherein the interconnection structure comprises: a lower level including a first dielectric layer and a pair of signal lines spaced apart from each other and extending in parallel, and each signal line of the pair of signal lines has a break that splits each signal line into separate first and second fragments, and the break is located between the first and second fragments; and an upper level including a second dielectric layer and a pair of repair lines, wherein the pair of repair lines is located above the pair of signal lines and located right above the break, wherein the pair of repair lines is spaced apart from each other and extends in parallel, each repair line of the pair of repair lines is connected with the first and second fragments through vias with each repair line covering the break in each signal line.
Claims 22-26 are allowed, because they depend from the allowed claim 21.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895